PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/595,023
Filing Date: 7 Oct 2019
Appellant(s): Arling et al.



__________________
Gary R. Jarosik
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 23, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 7, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
		A) Applicable Law
	Here appellant recites the applicable sections of 35 U.S.C. 103 with supporting judicial decisions.
		B) The Rejection of Claims 1 and 9 Under 35 U.S.C. 103
	Here appellant argues that the combination of Lemmons and Cassidy does not result in the claimed invention as modification of Lemmons in view of Cassidy would result in a filtered listing that would not render each program within the listing of programs accessible to each of the plurality of users, as Cassidy teaches a system that expressly filters out content based on the user.
In response to appellant's argument that Cassidy would not render modification of Lemmons to result in the claimed invention obvious, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Here, Lemmons has an explicit teaching that the same algorithms for selecting content to prioritize is applicable to both filtering and sorting functions (see Lemmons col. 14 lines 1-30 and col. 15 lines 5-25). Cassidy provides a teaching in the art that improves upon said algorithms by additionally taking into account viewing history (Cassidy paragraph 0051) and source (Cassidy paragraph 0055).

In response, as stated above, Cassidy improves upon the algorithms of Lemmons by applying finer granularity to the selection process. Lemmons broadly teaches sorting by category, such as “Movies”, while Cassidy improves upon this by further applying personalized weights to specific channels and programs watched.
	C) The Rejection of Claim 9 Under 35 U.S.C. 103
Here, appellant states the rejection has not specifically addressed the hardware features found in claim 9 which enable the execution of the same instructions recited in claim 1.
In response, said receiving device is the set top box 70 shown in figures. 1 and 2 of Lemmons. This receiver device has at least two receivers for receiving content from at least an internet source and a digital video recorder source (Cassidy paragraph 0061-0062).


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DOMINIC D SALTARELLI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        
Conferees:
/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421                                                                                                                                                                                                        

/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.